Case 4:19-cv-00896-ALM-CAN Document 41 Filed 04/08/20 Page 1 of 3 PageID #: 193




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

 CRAIG CUNNINGHAM,                                §
                                  Plaintiff       §
                                                  §
 V.                                               §     Civil Action No.: 4:19-CV-00896
                                                  §
 MATRIX FINANCIAL SERVICES,                       §
 LLC, et al.,                                     §
                     Defendants                   §

                           DEFENDANTS’ OFFER OF JUDGMENT
 TO THE HONORABLE JUDGE OF SAID COURT:
        COMES NOW, NATIONAL CAR CURE, LLC, ZANDER COLLINS & SMITH, LLC,
 DAVID GLENWINKEL, and SING FOR SERVICE, LLC, d/b/a MEPCO, Defendants in the
 above entitled and numbered cause, and make the following offer of judgment under Federal Rule
 of Civil Procedure 68.


                                              A. Introduction
        1. Plaintiff sued Defendants for alleged violations of telemarketing regulations pursuant
 to 47 USC §227(b)(1)(A), 47 C.F.R. §64.1200(d), and Tex.Bus. & Com.Code §305.053.
        2. Defendants make this offer more than ten days before this case is set for trial.
 Fed.R.Civ.P. 68; see Ramming v. Natural Gas Pipeline Co., 390 F.3d 366, 370 (5th Cir. 2004).


                                         B. Offer of Judgment
        3. Defendants offer $6,000, for which judgment may be entered. See Herrington v. County
 of Sonoma, 12 F.3d 901, 907 (9th Cir. 1993).
        4. This offer is unconditional. Herrington, 12 F.3d at 907.
        5. Defendants agree to pay costs to date. Herrington, 12 F.3d at 907.
        6. Attorney’s fees are included as part of the offer. Nusom v. Comh Woodburn, Inc., 122
 F.3d 830, 834 (9th Cir. 1997).




 Defendants’ Offer of Judgment                                                            Page 1
Case 4:19-cv-00896-ALM-CAN Document 41 Filed 04/08/20 Page 2 of 3 PageID #: 194




                                      C. Deadline to Accept
        7. This offer of judgment will remain open and irrevocable for ten days after service. See
 Fed.R.Civ.P. 68; Ramming, 390 F.3d at 370.
        8. If Plaintiff does not respond within ten days after service, the offer is deemed withdrawn.
 Fed.R.Civ.P. 68; Richardson v. National R.R. Passenger Corp., 49 F.3d 760, 764 (D.C. Cir. 1995)



                                               Respectfully submitted,
                                               Law Offices of Craig Zimmerman


                                       By:     /s/ R. Douglas Scott
                                               R. Douglas Scott
                                               State Bar No. 24002920
                                               DScott@craigzlaw.com
                                               3901 Arlington Highlands Blvd., Suite 200
                                               Arlington, TX 76018
                                               (817) 695-5075
                                               Fax: (817) 695-5076

                                               ATTORNEY FOR DEFENDANTS NATIONAL
                                               CAR CURE, LLC, ZANDER COLLINS & SMITH,
                                               LLC, DAVID GLENWINKEL




                                       By:     /s/ William E. Reid_________________________
                                               WILLIAM E. REID
                                               State Bar No. 16748500
                                               wreid@reiddennis.com
                                               2660 Dallas Parkway, Suite 380
                                               Frisco, Texas 75034
                                               Tel: (214) 618-1400
                                               Fax: (214) 618-1653

                                               ATTORNEYS FOR DEFENDANT
                                               SING FOR SERVICE, LLC, d/b/a MEPCO




 Defendants’ Offer of Judgment                                                                 Page 2
Case 4:19-cv-00896-ALM-CAN Document 41 Filed 04/08/20 Page 3 of 3 PageID #: 195




                                  CERTIFICATE OF SERVICE
        The undersigned attorney hereby certifies that a true and correct copy of the above and
 foregoing has been served on the following parties by e-service:
 Craig Cunningham
 3000 Custer Road, Suite 270-206
 Plano, TX 75075
 projectpalehorse@hushmail.com

 William E. Reid
 Reid & Dennis, P.C.
 2600 Dallas Parkway, Suite 380
 Frisco, TX 75034
 wreid@reiddennis.com



 on this the 8th day of April, 2020.

                                             /s/ R. Douglas Scott
                                             R. DOUGLAS SCOTT




 Defendants’ Offer of Judgment                                                          Page 3
